 


109 HR 621 IH: Guardsmen and Reservists Financial Relief Act of 2005
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 621 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Beauprez (for himself and Mr. Barrett of South Carolina) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow penalty-free withdrawals from retirement plans during the period that a military reservist or national guardsman is called to active duty for an extended period, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Guardsmen and Reservists Financial Relief Act of 2005. 
2.Penalty-free withdrawals from retirement plans for individuals called to active duty for at least 179 days 
(a)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 (relating to 10-percent additional tax on early distributions from qualified retirement plans) is amended by adding at the end the following new subparagraph: 
 
(G)Distributions from retirement plans to individuals called to active duty 
(i)In generalAny qualified reservist distribution. 
(ii)Amount distributed may be repaidAny individual who receives a qualified reservist distribution may, at any time during the 2-year period beginning on the day after the end of the active duty period, make one or more contributions to an individual retirement plan of such individual in an aggregate amount not to exceed the amount of such distribution. The dollar limitations otherwise applicable to contributions to individual retirement plans shall not apply to any contribution made pursuant to the preceding sentence. No deduction shall be allowed for any contribution pursuant to this clause. 
(iii)Qualified reservist distributionFor purposes of this subparagraph, the term qualified reservist distribution means any distribution to an individual if— 
(I)such distribution is from an individual retirement plan, or from amounts attributable to employer contributions made pursuant to elective deferrals described in subparagraph (A) or (C) of section 402(g)(3) or section 501(c)(18)(D)(iii), 
(II)such individual was (by reason of being a member of a reserve component (as defined in section 101 of title 37, United States Code)), ordered or called to active duty for a period in excess of 179 days or for an indefinite period, and 
(III)such distribution is made during the period beginning on the date of such order or call and ending at the close of the active duty period. 
(iv)Application of subparagraphThis subparagraph applies to individuals ordered or called to active duty after September 11, 2001, and before September 12, 2007. In no event shall the 2-year period referred to in clause (ii) end before the date which is 2-years after the date of the enactment of this subparagraph.. 
(b)Conforming amendments 
(1)Section 401(k)(2)(B)(i) of such Code is amended by striking or at the end of subclause (III), by striking and at the end of subclause (IV) and inserting or, and by inserting after subclause (IV) the following new subclause: 
 
(V)the date on which a period referred to in section 72(t)(2)(G)(iii)(III) begins, and. 
(2)Section 403(b)(7)(A)(ii) of such Code is amended by inserting unless such amount is a distribution to which section 72(t)(2)(G) applies or after distributee. 
(3)Section 403(b)(11) of such Code is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , or, and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)for distributions to which section 72(t)(2)(G) applies.. 
(c)Effective date; waiver of limitations 
(1)Effective dateThe amendment made by this section shall apply to distributions after September 11, 2001. 
(2)Waiver of limitationsIf refund or credit of any overpayment of tax resulting from the amendments made by this section is prevented at any time before the close of the 1-year period beginning on the date of the enactment of this Act by the operation of any law or rule of law (including res judicata), such refund or credit may nevertheless be made or allowed if claim therefor is filed before the close of such period. 
 
